 

EXHIBIT 10.2

[gl40jykgyzmx000001.jpg]

 

AMENDED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The Board of Directors of Coastal Financial Corporation (the “Company”)
determines the compensation of the Company’s non-employee directors in
conjunction with recommendations made by the Compensation Committee of the
Company (the “Compensation Committee”) in accordance with this Director
Compensation Policy (the “Policy”).

The Company uses a combination of cash and share-based compensation to attract
and retain qualified candidates to serve on the Board of Directors. Eric M.
Sprink does not receive fees or other compensation for his service as a director
of the Company or Coastal Community Bank.

Effective October 26, 2020, the Policy was amended and the Company’s
non-employee directors will receive compensation for service and attendance as
follows:

 

•

The Chair of the Board of Directors and chair of the audit and compensation
committee combined (the same director chairs both committees) receives annual
cash compensation of $50,000;

 

•

Other committee chairs receive annual cash compensation of $45,000;

 

•

Other directors receive annual cash compensation of $40,000;

 

•

The Chair of the Board of Directors receives $25,000 in restricted stock
annually; and

 

•

Other directors receive $15,000 in restricted stock annually.

 

 